DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          STATE OF FLORIDA,
                              Appellant,

                                     v.

                           TIFFANY SNUFFER,
                                Appellee.

                              No. 4D16-3003

                             [August 9, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Bernard I. Bober, Judge; L.T. Case No. 09-18644 CF10B.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Luke R.
Napodano, Assistant Attorney General, West Palm Beach, for appellee.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, for appellant.

GERBER, C.J.

   The state appeals from the circuit court’s order granting the defendant’s
motion to dismiss her probation violations. The court found that it lacked
subject matter jurisdiction over the defendant’s probation violations
because, pursuant to Mobley v. State, 197 So. 3d 572 (Fla. 4th DCA 2016),
review denied, SC16-936, 2016 WL 3149708 (Fla. June 6, 2016), the
defendant was not arrested on the probation violations until after her
probationary period expired, and the probationary period was not tolled
due to the non-criminal nature of the probation violations.

   The state argues that because the defendant’s alleged non-criminal
probation violations included absconding from supervision, her
probationary period was tolled pursuant to Williams v. State, 202 So. 3d
917 (Fla. 4th DCA 2016), which we issued after the circuit court’s decision.

   The defendant properly concedes that Williams controls. We agree and
reverse, as explained in the following procedural history and analysis.
                          Procedural History

   The defendant was sentenced to a probationary period for various
crimes. During the defendant’s probationary period, the defendant’s
probation officer filed an affidavit alleging the defendant violated her
probation by:

      1. failing to make a full and truthful report to her probation officer
  in that she failed to report as directed for four consecutive months;

      2. failing to comply with all instructions given by her probation
  officer in that she failed to report as instructed for a probation
  appointment;

      3. changing her residence without first obtaining her probation
  officer’s permission and “her current whereabouts [are] unknown”;

      4. failing to make a full and truthful report to the probation officer
  in that she falsely reported her home address;

     5. having contact with a person whom she was prohibited from
  contacting;

     6. failing to make restitution payments;

     7. failing to pay supervision costs;

     8. failing to undergo a drug and alcohol abuse evaluation; and

     9. failing to complete drug and alcohol abuse treatment.

Based upon these allegations, and before the defendant’s probationary
period expired, the circuit court issued a warrant for the defendant’s
arrest.

   After the defendant’s probationary period expired, the defendant was
arrested on the probation violation warrant in South Carolina.

   Following the defendant’s arrest, she filed a motion to dismiss the
probation violations. She argued that the circuit court lacked subject
matter jurisdiction over her probation violations because, pursuant to
Mobley, she was not arrested on the probation violations until after her
probationary period expired, and the probationary period was not tolled
due to the non-criminal nature of the probation violations.

                                    2
    At the hearing on the motion to dismiss, the state argued, among other
things, that Mobley was inapplicable because the probation violation
affidavit alleged the defendant had absconded during her probationary
period, thus tolling the probationary period.

   The circuit court granted the defendant’s motion to dismiss. The court
found that it lacked subject matter jurisdiction over the defendant’s
probation violations pursuant to Mobley. The court dismissed the
defendant’s probation violations and terminated her probation.

    This appeal followed. The state argues that because the defendant’s
alleged non-criminal probation violations included absconding from
supervision, her probationary period was tolled pursuant to Williams,
which we issued after the circuit court’s decision.

                               Our Analysis

   We agree with the state’s argument. We rely upon our reasoning in
Williams:

         We follow our supreme court and our sister courts to hold
      that when a probationer absconds from supervision, the
      probationary period is tolled until the probationer is once
      more placed under probationary supervision.

         The fact that the defendant here allegedly absconded from
      supervision distinguishes this case from Mobley. If the
      defendant in Mobley had been alleged to have absconded from
      supervision, then Mobley’s reasoning would have been moot,
      as we would have concluded there, as we do here, that the
      probationary period was tolled until the defendant was once
      more placed under probationary supervision.

         Put another way, absconding from supervision is an
      independent basis for tolling a defendant's probation term,
      regardless of whether Mobley’s reasoning against tolling would
      have otherwise applied. Put yet another way, Mobley does not
      overrule the case law recognizing that when a probationer
      absconds from supervision, the probationary period is tolled
      until the probationer is once more placed under probationary
      supervision.

Williams, 202 So. 3d at 921.

                                    3
   Consistent with Williams, we reverse to allow the circuit court to
determine if the defendant absconded from supervision as alleged in the
probation violation affidavit. If the court finds that the defendant
absconded from supervision, then her probationary period was tolled until
she was arrested, and the circuit court has subject matter jurisdiction over
the alleged probation violations.

   Reversed and remanded for proceedings consistent with this opinion.

LEVINE and CONNER, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     4